Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 1/11/2022.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments filed on 1/11/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant' s main argument is that the combination of Ruhl, Bailey and Cao does not teach the claimed features “determining a notability value of each response of the plurality of responses based on response duration values reflecting relationships between durations of time and respondents to 
Examiner respectfully disagrees with the above argument.
In response to Applicant’s above argument, it is noted that Ruhl teaches determining a notability value for each response of the plurality of responses based on response duration values reflecting respective character lengths of the plurality of responses (par. 0063, 0084, 0109, 0110, determining Quality Score,“…QualityScore, which provides a measure of the quality of a review, is determined based on the review’s length and word entropy…Each phrase is given a score equal to the length of the phrase times the square root of the sum of weighted occurrences of the phrase…”). Further, Bailey teaches based on response duration values reflecting relationships between durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl with the teaching of Bailey because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bailey would enable Ruhl to have “…a reliable system to authenticate and verify raters and the ratings they submit to review a ratable object, in order to detect those transactions that may be fraudulent” (Bailey, par. 0006-0010).


.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 11, 16 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining a notability value for each response of the plurality of responses based on response duration values reflecting relationships between durations of time for respondents to compose respective responses of the plurality of responses and respective character lengths of the plurality of responses”.  There is insufficient antecedent basis for this limitation in the claim. At best, “response duration value” is described in the specification as followed: “As another illustration, the response analyzer 106 can determine a response duration value that is based on the time it took a respondent to complete a response. In some cases, the response analyzer 106 may also base the response duration value on the length of a response. For example, if the response analyzer 106 determines that a respondent completed a lengthy response in a short amount of time, the response analyzer 106 may perform additional analytics to detect if the respondent provided gibberish, an emotional reaction, or even copied and pasted a previous answer into the response. If the response analyzer 106 detects that a lengthy response took a long duration of time, the response analyzer 106 may arrive at a higher response duration value because it is likely that a respondent took time to construct an interesting and useful response. Similarly, a short duration may indicate that a respondent sped through a response and likely did not fully consider his or her response. As such, the response analyzer 106 may provide a lower response duration value because recipients who speed through responses often do not provide interesting or useful feedback.”
As such, the specification fails to teach the claimed feature “…relationships between duration of time…and …character lengths…”
As to claims 9 and 16, all limitations of these claims have been addressed in the analysis of claim 1 above, and these claims are rejected on that basis.
Claim 3 recites the limitation “determining respective time durations that respondents spent composing responses of the plurality of responses; determining the respective character lengths of the responses of the plurality of responses; and determining relationships between the respective character lengths and the respective time durations”.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the specification discloses: “…For instance, the response analyzer 106 may analyze metrics associated with the response itself, such as the date and time the response was submitted or the duration of time from when the respondent received a request to complete a response item and when the respondent completed the response. For example, the response analyzer 106 can determine a recency value that is based the since the response was submitted (e.g., based on the date and time the respondent provided the response)… In some cases, the response analyzer 106 may determine a greater willingness value when the time between the response system 100 providing the request and the respondent providing a response is short because a short duration may indicate that the respondent was willing to provide feedback. In some cases, a short duration of time between when a respondent was notified about a response and provided feedback via the response may indicate that the respondent has already thought of feedback to provide, which may signal in an interesting and useful response. In some cases, a respondent may receive a receipt upon purchasing a product or service. In these cases, the response analyzer 106 may provide a greater willingness value to a response when the respondent completes the response for a product or service shortly after purchasing the product or service (e.g., the time duration between the purchase and response is small)… As another illustration, the response analyzer 106 can determine a response duration value that is based on the time it took a respondent to complete a response. In some cases, the response analyzer 106 may also base the response duration value on the length of a response. For example, if the response analyzer 106 determines that a respondent completed a lengthy response in a short amount of time, the response analyzer 106 may perform additional analytics to detect if the respondent provided gibberish, an emotional reaction, or even copied and pasted a previous answer into the response. If the response analyzer 106 detects that a lengthy response took a long duration of time, the response analyzer 106 may arrive at a higher response duration value because it is likely that a respondent took time to construct an interesting and useful response. Similarly, a short duration may indicate that a respondent sped through a response and likely did not fully consider his or her response. As such, the response analyzer 106 may provide a lower response duration value because recipients who speed through responses often do not provide interesting or useful feedback…”
As such, the specification fails to teach the claimed feature “…determining relationship between the respective character lengths and the respective time duration…”
As to claims 11 and 18, all limitations of these claims have been addressed in the analysis of claim 3 above, and these claims are rejected on that basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4,8-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060129446 to Ruhl et al. (hereinafter “Ruhl”), U.S. Patent Application Publication No. 20090210444 to Bailey et al. (hereinafter “Bailey”), and further in view of U.S. Patent Application Publication No. 20090083096 to Cao et al. (hereinafter “Cao”).
As to claim 1, Ruhl teaches a method for organizing responses, the method comprising (par. 0020, computer implemented method in a system comprising processor that executing instructions stored in non-transitory computer readable storage medium, such as non-volatile memory): 
extracting, by at least one server, a plurality of responses corresponding to a response item, the plurality of responses being provided by one or more respondents (par. 0019, 0052-0063, collecting product reviews); 
determining a notability value for each response of the plurality of responses based on response duration values reflecting respective character lengths of the plurality of responses (par. 0063, 0084, 0109, 0110, determining Quality Score,“…QualityScore, which provides a measure of the quality of a review, is determined based on the review’s length and word entropy…Each phrase is given a score equal to the length of the phrase times the square root of the sum of weighted occurrences of the phrase…”); 
associating the determined notability value for each response of the plurality of responses with the response used to determine the notability value (par. 0063, 0084, associate QualityScore with responses); 
ranking unfiltered responses of the plurality of responses according to their respective notability values;

Ruhl does not explicitly teach based on response duration values reflecting relationships between durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses as claimed.
Bailey teaches based on response duration values reflecting relationships between durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl with the teaching of Bailey because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bailey would enable Ruhl to have “…a reliable system to authenticate and verify raters and the ratings they submit to review a ratable object, in order to detect those transactions that may be fraudulent” (Bailey, par. 0006-0010).
However, the combination of Ruhl and Bailey does not explicitly teach filtering out responses of the plurality of responses that have a notability value below a threshold as claimed.
Cao teaches filtering out responses of the plurality of responses that have a notability value below a threshold (Fig. 2, par. 0022, 0051, removing low-quality product review that based on f(x) value as a threshold value.)

As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, and Cao teaches the method of claim 1, wherein each response of the plurality of responses is a text response provided by a respondent (par. 0028, text of a review).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, and Cao teaches the method of claim 1, further comprising determining the response duration values by: determining respective time durations that respondents spent composing responses of the plurality of responses; determining the respective character lengths of the responses of the plurality of responses; and determining relationships between the respective character lengths and the respective time durations (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, and Cao teaches the method of claim 3 wherein determining the notability value for each response is further based on the length value and the readability value of each response (Cao, par. 0022-0046, assign a score to a product review, including based on review features such as length and readability).

Regarding claims 9-12, is essentially the same as claim 1-4, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 16-19, is essentially the same as claims 1-4, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, Bailey, Cao, and further in view of U.S. Patent Application Publication No. 20140234810 to Flor et al. (hereinafter “Flor”).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Ruhl, Bailey, and Cao teaches the method of claim 4. While the combination of Ruhl, Bailey, and Cao teaches a value of a response is based on a length and a readability of the response, the combination of Ruhl, Bailey, and Cao does not explicitly teach wherein determining the notability value for each 
Flor teaches wherein determining the notability value for each response comprises adding the length value times a length coefficient to the entropy value times an entropy coefficient and subtracting the readability value times a readability coefficient (par. 0028-0034, using a formula to measure the reading levels of text.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Bailey, and Cao with the teaching of Flor because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Flor would allow combination of Ruhl, Bailey, and Cao to estimate the complexity of text data. Further, using a Mathematica formula to evaluate the reading level of a text is well known (Specification, paragraph 0063) (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).)
Regarding claim 13, is essentially the same as claim 5 except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 6, 7, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, Bailey, Cao, and further in view of U.S. Patent Application Publication No. 20160110789 to Gilb et al. (hereinafter “Gilb”).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, and Cao teaches the method of claim 1. The combination of Ruhl, Bailey, and Cao does not explicitly teach wherein the notability value for each response of the plurality of responses is based on a location of the response as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Bailey, and Cao with the teaching of Gilb because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bilb would allow combination of Ruhl, Bailey, and Cao to “…generating accurate and unbiased evaluations of products, performances, and/or services, thereby improving the reliability of information provided to a consumer and improving their purchasing decisions..(Gilb, paragraphs 0003-0011).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, and Cao teaches the method of claim 1. The combination of Ruhl, Bailey, and Cao does not explicitly teach wherein the notability value for each response of the plurality of responses is based on user information associated with a respondent corresponding to the response as claimed.
Gilb teaches wherein the notability value for each response of the plurality of responses is based on user information associated with a respondent corresponding to the response (par. 0084, 0096-0099, score of a review is based on reviewer’s profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Bailey, and Cao with the teaching of Gilb because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bilb would allow combination of Ruhl, Bailey, and Cao to “…generating accurate and unbiased evaluations of products, performances, and/or services, thereby improving the reliability of information provided to a consumer and improving their purchasing decisions..(Gilb, paragraphs 0003-0011).

Regarding claim 20, is essentially the same as claim 7 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168